BUSSEY, Presiding Judge.
This is an original proceeding instituted by Leon Harge seeking his release from confinement in the county jail of Oklahoma County and dismissal of the charges pending against him in District Court Case No. 30971.
A response was duly filed and this matter was set for oral argument on the 8th day of September, 1965, and submitted on stipulation of the parties and arguments of counsel, and the Court having considered the stipulation of the parties and arguments of counsel, and being fully advised in the premises is of the opinion that the writ prayed for should be, and the same is hereby denied, and the application for habeas corpus is accordingly dismissed.
Writ denied. Application for habeas corpus dismissed.
BRETT, J., concurs.
NIX, J., not participating.